United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3694
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                       Jesus Lara

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                               Submitted: June 7, 2013
                                Filed: June 20, 2013
                                    [Published]
                                  ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

     Jesus Lara appeals the sentence imposed by the district court1 after this court’s
remand in United States v. Lara, 690 F.3d 1079 (8th Cir. 2012). Counsel has moved


      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967). Lara
has filed a pro se supplemental brief and moved for appointment of new counsel.
Having jurisdiction under 28 U.S.C. § 1291, we affirm.

       In May 2011, Lara pled guilty to distributing a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii). He was
sentenced to 130 months in prison and five years of supervised release. Lara
appealed. This court held that the district court plainly erred in allowing the
government to introduce evidence of a drug quantity greater than that in the plea
agreement. The judgment was vacated and the case remanded for resentencing before
a different judge. See Lara, 690 F.3d at 1083. The district court conducted a
resentencing hearing and sentenced Lara to 120 months in prison, three years of
supervised release and a $10,000 fine.

       Lara believes the district court erred procedurally in denying him a two-level
minor-role adjustment. The district court correctly concluded that the § 3B1.2
reduction did not apply because at resentencing Lara “was held responsible only for
the amount of drugs involved in the single episode of his arrest and not those related
to the greater reach” of his criminal activity. United States v. Ramirez, 181 F.3d 955,
956 (8th Cir. 1999). See also United States v. Lucht, 18 F.3d 541, 556 (8th Cir. 1994)
(“To take the larger conspiracy into account only for purposes of making a downward
adjustment in the base level would produce the absurd result that a defendant involved
both as a minor participant in a larger distribution scheme for which she was not
convicted, and as a major participant in a smaller scheme for which she was convicted,
would receive a shorter sentence than a defendant involved solely in the smaller
scheme.” (quoting United States v. Olibrices, 979 F.2d 1557, 1560 (D.C. Cir. 1992));
USSG § 3B1.2 cmt n. 3(b) (“If a defendant has received a lower offense level by
virtue of being convicted of an offense significantly less serious than warranted by his
actual criminal conduct, a reduction for a mitigating role under this section ordinarily
is not warranted . . .”).

                                          -2-
       Lara also objects on appeal to the fine. The law-of-the-case doctrine did not
preclude the district court from imposing the $10,000 fine. This court’s opinion
vacated Lara’s sentence and remanded for a de novo resentencing. The district court
was not required to impose the same sentence upon remand once the Court of Appeals
remanded for de novo resentencing. Pepper v. United States, 131 S. Ct. 1229, 1251
(2011) (because district court’s original sentencing intent may be undermined by
altering one portion of calculus, appellate court, when reversing one part of
defendant’s sentence, may vacate entire sentence so that, on remand, trial court can
reconfigure sentencing plan to satisfy statutory sentencing factors).

      As for Lara’s general attack on the substantive reasonableness of the sentence,
the imprisonment was at the lower end of the guidelines range, with the fine below the
range. We find the sentence substantively reasonable. See United States v. Feemster,
572 F.3d 455, 460-62 (8th Cir. 2009) (en banc).

       A review of the record under Penson v. Ohio, 488 U.S. 75 (1988), reveals no
additional nonfrivolous issues for appeal.

      The judgment of the district court is affirmed, counsel is granted leave to
withdraw, and the motion for appointment of new counsel is denied.
                      ______________________________




                                         -3-